DETAILED ACTION
Status of Application
	This action follows a reply filed on 01/19/2021.  Per the reply, claims 1 and 11 have been amended and claim 2 cancelled.  No new claims have been added.  Accordingly, claims 1 and 3-16 remain pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) accompanying the reply is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits.  An initialed copy of the IDS is included with the mailing of this Office action. 

Withdrawn Rejection(s)
Applicant’s arguments, see pages 4-5, filed 01/19/2021, with respect to Singh and Ge have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claims 1, 7, 8 and 11-13 has been withdrawn. 

Claim Rejection – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 stands rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Matsuda et al (US 4409339).
Regarding Claim 9, the claim is drawn to a porous membrane hydrophilized by the method of claim 1.  According to the present specification, a porous membrane hydrophilized by the recited method has –SO3 groups formed on the surface and inner pore structure thereof and may have a porosity of 50 to 80 volume % as well as a pore size of 20 to 2,000 nm. (Cf., Spec., at page 5, lines 9-10; page 9, lines 16-17 and page 14, lines 14-15.)  Matsuda et al disclose a hydrophilic sulfonated polyolefin porous membrane characterized by a porosity in the range from 30% to 85%, an average pore diameter of 0.05 to 1µ (= 50 nm - 1000 nm) and wherein a sulfonation reaction takes place uniformly all over the whole surfaces of the membrane comprising the outer and inner surfaces. See Col. 3, lines 30-32; Col. 5, lines 45-55; Col. 7, lines 13-15 and Example 1, wherein preparation of a porous membrane having an average pore diameter of 0.15p (150 nm), a porosity of 70% and an open pore structure is described (Col. 10, lines 5-10).  It is acknowledged that the hydrophilic sulfonated polyolefin porous membrane of Matsuda et al was prepared by a method different to the Applicants', i.e., by treating a porous membrane consisting essentially of a polyolefin and an inorganic filler with a sulfonating agent such as fuming sulfuric acid (as in Example 1), rather than with plasma in the presence of a mixed gas 2) at 60 to 80 vol% and oxygen (O2) at 20 to 40 vol%, per present claim 1. Nevertheless, the rejected claim is drawn to a product (hydrophilized porous membrane) and not its method of preparation. It is well settled that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process." In re Thorpe, 227 USPQ964, 966 (Fed. Cir. 1985). Here, the prior art product and the claimed product appear to be essentially the same, based on the identity of the mutually disclosed parameters of porosity, pore size and distribution of sulfonic groups over the outer and inner surfaces of a porous hydrophilic membrane.  As such, the burden shifts to the Applicants to show that the instantly claimed porous membrane is substantially different from the membrane of Matsuda et al as a result of the recited hydrophilizing method.  

Response to Argument
	Applicant’s arguments filed 01/19/2021 have been fully considered but they are not persuasive of error in the repeated rejection.  
From the remarks on page 6 of the reply, Applicant’s position appears to be that because
method claim 1 has been amended to recite, inter alia, “a mixed gas containing sulfur dioxide (SO2) at 60 to 80 vol% and oxygen (O2) at 20 to 40 vol%,” and because Matsuda et al fail to disclose this recited feature, claim 9, at least for its dependency on claim 1, distinguishes over Matsuda et al.   
Issue is taken with this position inasmuch as each statutory class of claims should stand on its
own merits.  A product produced by a novel and unobvious process is not necessarily patentable. See
MPEP 2113 and cases cited therein.  As noted in the prior Office action and not disputed by Applicant,
prima facie case of
unpatentability as to the product of claim 9.  Applicant has not shown that the instantly recited hydrophilizing conditions necessarily result in a porous membrane different to that produced according to Matsuda et al.  Nor has Applicant come forward with evidence sufficient to rebut the prima facie case of obviousness established supra.  Accordingly, the continued rejection of claim 9 is still deemed tenable and therefore must be maintained.

Allowable Subject Matter
Claims 1, 3-8 and 11-16 are allowed.  Claim 10 stands objected to as being dependent on rejected claim 9/1, but would be allowable if rewritten to include all the limitations of the rejected claim and the base claim.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/04-08-21